Exhibit 10.2

VIKING THERAPEUTICS, INC.
Common Stock and Warrants
PLACEMENT AGENT AGREEMENT

June 14, 2017

MAXIM GROUP LLC
405 Lexington Avenue
New York, NY 10174

ROTH CAPITAL PARTNERS, LLC

888 San Clemente Drive

Newport Beach, CA 92660

Ladies and Gentlemen:

1.INTRODUCTION. Viking Therapeutics, Inc., a Delaware corporation (the
“Company”), proposes to issue and sell to the purchasers, pursuant to the terms
and conditions of this Placement Agent Agreement (this “Agreement”) and the
Securities Purchase Agreement in the form of Exhibit A attached hereto (the
“Securities Purchase Agreement”) entered into with the purchasers identified
therein (each a “Purchaser” and collectively, the “Purchasers”), up to an
aggregate of 3,749,783 shares (the “Shares”) of common stock, $0.00001 par value
per share (the “Common Stock”) of the Company and warrants to purchase 2,812,337
shares of Common Stock in the form of Exhibit B attached hereto (the “Warrants”,
and together with the Shares, the “Securities”). The Company hereby confirms its
agreement with Maxim Group, LLC (“Maxim”) and Roth Capital Partners, LLC
(“Roth”, and together with Maxim, the “Placement Agents”) to act as placement
agents in accordance with the terms and conditions hereof.

2.AGREEMENT TO ACT AS PLACEMENT AGENTS; PLACEMENT OF SECURITIES. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:

(a)The Company hereby authorizes the Placement Agents to act as its agents to
solicit offers for the purchase of all or part of the Securities from the
Company in connection with the proposed offering of the Shares and Warrants (the
“Offering”).

(b)The Company hereby acknowledges that the Placement Agents have agreed, as
agents of the Company, to use its reasonable best efforts to solicit offers to
purchase the Securities from the Company. The Placement Agents shall use
commercially reasonable efforts to assist the Company in obtaining performance
by each Purchaser whose offer to purchase Securities has been solicited by the
Placement Agents and accepted by the Company, but the Placement Agents shall
not, except as otherwise provided in this Agreement, be obligated to disclose
the identity of any potential purchaser or have any liability to the Company in
the event any such purchase is not consummated for any reason. Under no
circumstances will the Placement Agents be obligated to underwrite or purchase
any Securities for their own account and, in soliciting purchases of Securities,
the Placement Agents shall act solely as the Company’s agents and not as
principals.

(c)Subject to the provisions of this Section 2, offers for the purchase of
Securities may be solicited by the Placement Agents as agents for the Company at
such times and in such amounts as the Placement Agents deem advisable. The
Placement Agents shall communicate to the Company, orally or in writing, each
reasonable offer to purchase Securities received by them as agents of the
Company. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part. The Placement
Agents shall have the right, in their discretion reasonably exercised, without
notice to the Company, to reject any offer to purchase Securities received by
it, in whole or in part, and any such rejection shall not be deemed a breach of
this Agreement.

 

--------------------------------------------------------------------------------

 

(d)The Securities are being sold to the Purchasers at an initial offering price
of $1.15 per Share and Warrant to purchase 0.75 of a share of Common Stock. The
purchases of Securities by the Purchasers shall be evidenced by the execution of
the Securities Purchase Agreement by each of the Purchasers and the Company.  

(e)As compensation for services rendered, on the Closing Date (as defined in
Section 4 hereof), the Company shall pay to the Placement Agents by wire
transfer of immediately available funds to an account or accounts designated by
the Placement Agents, an aggregate amount equal to 6.25% of the gross proceeds
actually received by the Company (the “Placement Fee”) from the sale of the
Securities on such Closing Date that were solicited by the Placement Agents.

(f)No Securities which the Company has agreed to sell pursuant to this Agreement
and the Securities Purchase Agreement shall be deemed to have been purchased and
paid for, or sold by the Company, until such Securities shall have been
delivered to the Purchaser thereof against payment by such Purchaser. If the
Company shall default in its obligations to deliver such Securities to a
Purchaser whose offer it has accepted, the Company shall indemnify and hold the
Placement Agents harmless against any loss, claim, damage or expense arising
from or as a result of such default by the Company in accordance with the terms
and procedures set forth in Section 8(c) herein.

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to, and agrees with, the Placement Agents that:

(a)The Company has prepared and filed in conformity with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and published rules
and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”), a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-212134), which
became effective on July 26, 2016 (the “Effective Date”), including a base
prospectus relating to the securities registered pursuant to such Registration
Statement (the “Base Prospectus”), and such amendments and supplements thereto
as may have been required to the date of this Agreement. The term “Registration
Statement” as used in this Agreement means such registration statement
(including all exhibits, financial schedules and all documents and information
deemed to be a part of the Registration Statement pursuant to Rule 430A under
the Rules and Regulations), as amended and/or supplemented to the date of this
Agreement, including the Base Prospectus. The Registration Statement is
effective under the Securities Act and no stop order preventing or suspending
the effectiveness of the Registration Statement or suspending or preventing the
use of the Prospectus has been issued by the Commission and no proceedings for
that purpose have been instituted or, to the knowledge of the Company, are
threatened by the Commission. The Company, if required by the Rules and
Regulations of the Commission, will file the Prospectus (as defined below), with
the Commission pursuant to Rule 424(b) under the Rules and Regulations. The term
“Prospectus,” as used in this Agreement means the Prospectus, in the form in
which it is to be filed with the Commission pursuant to Rule 424(b) under the
Rules and Regulations, or, if the Prospectus is not to be filed with the
Commission pursuant to Rule 424(b), the Prospectus in the form included as part
of the Registration Statement as of the Effective Date, except that if any
revised prospectus or prospectus supplement shall be provided to the Placement
Agents by the Company for use in connection with the Offering and sale of the
Shares which differs from the Prospectus (whether or not such revised prospectus
or prospectus supplement is required to be filed by the Company pursuant to Rule
424(b) under the Rules and Regulations), the term “Prospectus” shall refer to
such revised prospectus or prospectus supplement, as the case may be, from and
after the time it is first provided to the Placement Agents for such use. Any
preliminary prospectus or prospectus subject to completion included in the
Registration Statement or filed with the Commission pursuant to Rule 424 under
the Rules and Regulations is hereafter called a “Preliminary Prospectus.” Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus, or the date of the Prospectus, and any reference herein
to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed.

 

2

 

 

--------------------------------------------------------------------------------

 

(b)As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time, and the Pricing Prospectus (as defined below)
and the information included on Schedule A hereto, all considered together
(collectively, the “General Disclosure Package”), (ii) any individual Limited
Use Free Writing Prospectus (as defined below), nor (iii) the bona fide
electronic road show (as defined in Rule 433(h)(5) under the Rules and
Regulations), if any, that has been made available without restriction to any
person, when considered together with the General Disclosure Package, included
or will include, any untrue statement of a material fact or omitted or as of the
Closing Date will omit, to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of the Placement
Agents specifically for inclusion therein, which information the parties hereto
agree is limited to the Placement Agents’ Information (as defined in Section
17). As used in this paragraph (b) and elsewhere in this Agreement:

“Applicable Time” means 9:00 A.M., New York time, on the date of this Agreement.

“General Use Free Writing Prospectus” means any Issuer Free Writing Prospectus
that is identified on Schedule A to this Agreement.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Rules and Regulations relating to the Shares in
the form filed or required to be filed with the Commission or, if not required
to be filed, in the form retained in the Company’s records pursuant to Rule
433(g) under the Rules and Regulations.

“Limited Use Free Writing Prospectuses” means any Issuer Free Writing Prospectus
that is not a General Use Free Writing Prospectus.

“Pricing Prospectus” means the Preliminary Prospectus, if any, and the Base
Prospectus, each as amended and supplemented immediately prior to the Applicable
Time, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof.

(c)No order preventing or suspending the use of the Base Prospectus, any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the Offering has been issued by the Commission, and no proceeding
for that purpose or pursuant to Section 8A of the Securities Act has been, to
the knowledge of the Company, instituted or is threatened by the Commission, and
each Preliminary Prospectus (if any), at the time of filing thereof, conformed
in all material respects to the requirements of the Securities Act and the Rules
and Regulations, and did not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus or any Preliminary Prospectus, in reliance upon,
and in conformity with, written information furnished to the Company by or on
behalf of the Placement Agents specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agents’
Information (as defined in Section 17).

(d)At the time the Registration Statement became or becomes effective, at the
date of this Agreement and at the Closing Date, the Registration Statement
conformed and will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations and did not and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Prospectus, at the time the Prospectus was issued and at the
Closing Date, conformed and will conform in all material respects to the
requirements of the Securities Act and the Rules and Regulations and did not and
will not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that the foregoing representations and warranties in this paragraph (d) shall
not apply to information contained in or omitted from the Registration Statement
or the Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by or on behalf of the Placement Agents

 

3

 

 

--------------------------------------------------------------------------------

 

specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agents’ Information (as defined in Section 17).

(e)Each Issuer Free Writing Prospectus, if any, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the Company notified or notifies the
Placement Agents as described in Section 5(e), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified, or includes an untrue statement of a material fact or omitted or
would omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by or
on behalf of the Placement Agents specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agents’
Information (as defined in Section 17).

(f)The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents, at the time they became effective or were filed with
the Commission, as the case may be, contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and any further documents so filed and
incorporated by reference in the Prospectus, when such documents become
effective or are filed with the Commission, as the case may be, will conform in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(g)The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Pricing Prospectus, the Prospectus and other materials, if any, permitted under
the Securities Act and consistent with Section 5(b) below. The Company is not an
“ineligible issuer” in connection with the offering pursuant to Rules 164, 405
and 433 under the Securities Act. The Company will file with the Commission all
Issuer Free Writing Prospectuses (other than a “road show,” as defined in Rule
433(d)(8) under the Rules and Regulations), if any, in the time and manner
required under Rules 163(b)(2) and 433(d) under the Rules and Regulations.

(h)Representations and Warranties Incorporated by Reference.  Each of the
representations and warranties (together with any related disclosure schedules
thereto) made to the Purchasers in the Securities Purchase Agreement is hereby
incorporated herein by reference (as though fully restated herein) and is hereby
made to, and in favor of, the Placement Agents.

(i)All of the directors and executive officers of the Company and all beneficial
holders of 10% or more of the Common Stock are listed on Schedule B hereto; and
the Company has obtained and delivered to the Placement Agents executed copies
of a lock-up agreement signed by each of the Lock-Up Parties (as hereinafter
defined), substantially to the effect set forth in Exhibit C hereto and in form
and substance reasonably satisfactory to the Placement Agents;

(j)Other than as contemplated by this Agreement, the Company has not incurred
any liability for any finder’s or broker’s fee or agent’s commission in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby;

(k)Transactions Affecting Disclosure to FINRA.

 

4

 

 

--------------------------------------------------------------------------------

 

(i)Except as described in the Registration Statement and the Prospectus, there
are no claims, payments, arrangements, agreements or understandings relating to
the payment of a finder’s, consulting or origination fee by the Company or, to
the Company’s knowledge, any of its stockholders with respect to the sale of the
Shares hereunder or any other arrangements, agreements or understandings of the
Company or, to the Company’s knowledge, any of its stockholders that may affect
the Placement Agents’ compensation, as determined by FINRA.

(ii)Except as described in the Registration Statement and the Prospectus, the
Company has not made any direct or indirect payments (in cash, securities or
otherwise) to any person (including any FINRA member or any person or entity
that has any direct or indirect affiliation or association with any FINRA
member) as a finder’s fee, consulting fee or otherwise, in consideration of such
person raising capital for the Company or introducing to the Company persons who
raised or provided capital to the Company, within the 180 day period prior to
the date of this Agreement, other than payments to the Placement Agents as
provided hereunder in connection with the Offering.

(iii)None of the net proceeds of the Offering will be paid by the Company to any
participating FINRA member or its affiliates, except as specifically authorized
herein.

(iv)Except as disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, to the Company’s knowledge, no officer, director or
any beneficial owner of at least 5% of the Company’s outstanding Common Stock
(or securities convertible into Common Stock) has any direct or indirect
affiliation or association with any FINRA member (as determined in accordance
with the rules and regulations of FINRA). The Company will advise the Placement
Agents and Loeb & Loeb LLP if it learns that any officer, director or owner of
at least 5% of the Company’s outstanding Common Stock (or securities convertible
into Common Stock) is or becomes an affiliate or associated person of a FINRA
member participating in the Offering; and

(l)Except as otherwise disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, no Subsidiary of the Company is currently
prohibited, directly or indirectly, by law or regulation or under any agreement
or other instrument to which it is a party or is subject, from paying any
dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s properties or assets to the Company or any other Subsidiary of the
Company.

4.THE CLOSING. The time and date of closing (the “Closing”) and delivery of the
documents required to be delivered to the Placement Agents pursuant to Sections
5 and 7 hereof shall be at 10:00 A.M., New York time, on June 19, 2017 (the
“Closing Date”) at the office of Loeb & Loeb LLP, 345 Park Avenue, New York, New
York 10154.

5.FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agents:

(a)To prepare the Prospectus in a form approved by the Placement Agents
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rules 430A, 430B and 430C of the Rules and
Regulations and to file such Prospectus pursuant to Rule 424(b) under the Rules
and Regulations not later than the second (2nd) business day following the
execution and delivery of this Agreement or, if applicable, such earlier time as
may be required by Rule 430A under the Rules and Regulations; to notify the
Placement Agents promptly of the Company’s intention to file or prepare any
supplement or amendment to the Registration Statement or to the Prospectus, in
connection with the offering of the Shares, and to make no amendment or
supplement to the Registration Statement, the General Disclosure Package or to
the Prospectus, in connection with the offering of the Shares, to which the
Placement Agents shall reasonably object by notice to the Company after a
reasonable period to review; to advise the Placement Agents, promptly after it
receives notice thereof, of the time when any such amendment to the Registration
Statement has been filed or becomes effective or any such supplement to the
General Disclosure Package or the Prospectus or any such amended Prospectus has
been filed and to furnish the Placement Agents copies thereof; to file all
material required

 

5

 

 

--------------------------------------------------------------------------------

 

to be filed by the Company with the Commission pursuant to Rule 433(d) or
163(b)(2) of the Rules and Regulations, as the case may be, within the time
periods required by the Exchange Act; to file within the time periods required
by the Exchange Act all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to the date of
the Prospectus and for so long as the delivery of a prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Rules and Regulations)
is required in connection with the offering or sale of the Shares; to advise the
Placement Agents, promptly after it receives notice thereof, of the issuance by
the Commission of any stop order or of any order preventing or suspending the
use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus, of the suspension of the qualification of the Shares for offering or
sale in any jurisdiction, of the initiation or threatening of any proceeding for
any such purpose, or of any request by the Commission for the amending or
supplementing of the Registration Statement, the General Disclosure Package or
the Prospectus or for additional information; and, in the event of the issuance
of any stop order or of any order preventing or suspending the use of the Base
Prospectus, any Preliminary Prospectus, any Issuer Free Writing Prospectus or
the Prospectus or suspending any such qualification, and promptly to use its
commercially reasonable efforts to obtain the withdrawal of such order.

(b)The Company represents and agrees that, unless it obtains the prior consent
of the Placement Agents, it has not made and will not make any offer relating to
the Shares that would constitute a “free writing prospectus” as defined in Rule
405 under the Rules and Regulations (each, a “Permitted Free Writing
Prospectus”); provided that the prior written consent of the Placement Agents
hereto shall be deemed to have been given in respect of the Issuer Free Writing
Prospectus(es) included in Schedule A hereto. The Company represents that it has
treated and agrees that it will treat each Permitted Free Writing Prospectus as
an Issuer Free Writing Prospectus, comply with the requirements of Rules 164 and
433 under the Rules and Regulations applicable to any Issuer Free Writing
Prospectus, including the requirements relating to timely filing with the
Commission, legending and record keeping and will not take any action that would
result in the Placement Agents or the Company being required to file with the
Commission pursuant to Rule 433(d) under the Rules and Regulations a free
writing prospectus prepared by or on behalf of the Placement Agents that the
Placement Agents otherwise would not have been required to file thereunder.

(c)If at any time when a Prospectus relating to the Shares is required to be
delivered under the Securities Act, any event occurs or condition exists as a
result of which the Prospectus, as then amended or supplemented, would include
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, or the Registration Statement, as
then amended or supplemented, would include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein
not misleading, or if for any other reason it is necessary at any time to amend
or supplement the Registration Statement or the Prospectus to comply with the
Securities Act or the Exchange Act, the Company will promptly notify the
Placement Agents, and upon the request of the Placement Agents, the Company will
promptly prepare and file with the Commission, at the Company’s expense, an
amendment to the Registration Statement or an amendment or supplement to the
Prospectus that corrects such statement or omission or effects such compliance
and will deliver to the Placement Agents, without charge, such number of copies
thereof as the Placement Agents may reasonably request. The Company consents to
the use of the Prospectus or any amendment or supplement thereto by the
Placement Agents.

(d)If the General Disclosure Package is being used to solicit offers to buy the
Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Placement Agents, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file and not superseded or modified, or if it is necessary at any time to amend
or supplement the General Disclosure Package to comply with any law, the Company
promptly will either (i) prepare, file with the Commission (if required) and
furnish to the Placement Agents and any dealers an appropriate amendment or
supplement to the General Disclosure Package or (ii) prepare and file with the
Commission an appropriate filing under the Exchange Act which shall be
incorporated by reference in the General Disclosure Package so that the General
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances then prevailing, be misleading or conflict with the Registration
Statement then on file, or so that the General Disclosure Package will comply
with law.

 

6

 

 

--------------------------------------------------------------------------------

 

(e)If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or will conflict with the information contained in
the Registration Statement, the Base Prospectus, any Pricing Prospectus or the
Prospectus, including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof and not superseded or modified
or included or would include an untrue statement of a material fact or omitted
or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, the Company has
promptly notified or will promptly notify the Placement Agents so that any use
of the Issuer Free Writing Prospectus may cease until it is amended or
supplemented and has promptly amended or will promptly amend or supplement, at
its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission. The foregoing sentence does not
apply to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by or on behalf of the Placement Agents specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information (as defined in Section 17).

(f)To the extent not available on the Commission’s EDGAR system or any successor
system, upon request, to furnish promptly to the Placement Agents and to counsel
for the Placement Agents a signed copy of the Registration Statement as
originally filed with the Commission, and of each amendment thereto filed with
the Commission, including all consents and exhibits filed therewith.

(g)To the extent not available on the Commission’s EDGAR system or any successor
system, to deliver promptly to the Placement Agents in New York City such number
of the following documents as the Placement Agents shall reasonably request: (i)
conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) the Base Prospectus, (iii)
each Preliminary Prospectus, (iv) any Issuer Free Writing Prospectus, (v) the
Prospectus (the delivery of the documents referred to in clauses (i), (ii),
(iii), (iv) and (v) of this paragraph (g) to be made not later than 10:00 A.M.,
New York time, on the business day following the execution and delivery of this
Agreement), (vi) conformed copies of any amendment to the Registration Statement
(excluding exhibits), (vii) any amendment or supplement to the General
Disclosure Package or the Prospectus (the delivery of the documents referred to
in clauses (vi) and (vii) of this paragraph (g) to be made not later than 10:00
A.M., New York City time, on the business day following the date of such
amendment or supplement) and (viii) any document incorporated by reference in
the Registration Statement, the General Disclosure Package or the Prospectus
(excluding exhibits thereto) (the delivery of the documents referred to in
clause (viii) of this paragraph (g) to be made not later than 10:00 A.M., New
York City time, on the business day following the date of such document).

(h)To make generally available to its security holders as soon as practicable,
but in any event not later than 18 months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the Securities Act), an
earnings statement of the Company (which need not be audited) complying with
Section 11(a) of the Securities Act and the Rules and Regulations (including, at
the option of the Company, Rule 158).

(i)To take promptly from time to time such actions as the Placement Agents may
reasonably request to qualify the Securities for offering and sale under the
securities or Blue Sky laws of such jurisdictions (domestic or foreign) as the
Placement Agents may designate and to continue such qualifications in effect,
and to comply with such laws, for so long as required to permit the offer and
sale of the Securities in such jurisdictions; provided that the Company shall
not be obligated to qualify as foreign corporations in any jurisdiction in which
they are not so qualified or to file a general consent to service of process in
any jurisdiction.

(j)To the extent not available on the Commission’s EDGAR system or any successor
system, during a period of two (2) years from the date of this Agreement, to
furnish to the Placement Agents copies of all reports or other communications
(financial or other) furnished generally to stockholders.

(k)During the period beginning on and including the date of the Prospectus and
continuing through and including the date that is ninety (90) days after the
date of the Prospectus, not to, and not to allow any of the individuals or
entities listed on Schedule B hereto (the “Lock-Up Parties”) to, subject to the
exceptions set forth in the agreement substantially in the form attached hereto
as Exhibit C, sell, offer, agree to sell, contract to

 

7

 

 

--------------------------------------------------------------------------------

 

sell, hypothecate, pledge, grant any option to purchase, make any short sale of,
or otherwise dispose of or hedge, directly or indirectly, any shares of Common
Stock, any securities of the Company substantially similar to the Common Stock
or any securities convertible into, repayable with, exchangeable or exercisable
for, or that represent the right to receive any, shares of Common Stock or any
securities of the Company substantially similar to the Common Stock, or publicly
announce an intention to do any of the foregoing, without the prior written
consent of the Purchasers of a majority of the Shares sold in the Offering;
provided, however, that if: (1) during the last 17 days of such 30-day period
the Company issues an earnings release or material news or a material event
relating to the Company occurs; or (2) prior to the expiration of such 30-day
period, the Company announces that it will release earnings results or becomes
aware that material news or a material event relating to the Company will occur
during the 16-day period beginning on the last day of such 30-day period, the
restrictions imposed by this Section 5(k) shall continue to apply until the
expiration of the 18-day period beginning on the issuance of the earnings
release or the occurrence of the material news or material event. The Company
will deliver to the Placement Agents the agreements of the Lock-Up Parties to
the foregoing effect prior to the date of this Agreement, which agreements shall
be substantially in the form attached hereto as Exhibit C.  Notwithstanding the
provisions set forth in this Section 5(k), the Company may (1) issue the
Securities to the Purchasers pursuant to the Securities Purchase Agreement, (2)
issue shares, and options to purchase shares, of Common Stock and other equity
awards pursuant to equity incentive plans and employee stock purchase plans
described in the Registration Statement, the General Disclosure Package and the
Prospectus, as those plans are in effect on the date of this Agreement,
(3) issue shares of Common Stock upon the exercise of stock options or the
vesting of restricted stock units that are described in the Registration
Statement, the General Disclosure Package and the Prospectus and that are
outstanding on the date of this Agreement, or are issued following the date of
this Agreement pursuant to equity incentive plans described in the Registration
Statement, the General Disclosure Package and the Prospectus, as those plans are
in effect on the date of this Agreement, (4) issue shares of Common Stock upon
the exercise of non-plan stock options and warrants that are described in the
Registration Statement, and (5) issue shares of Common Stock upon the conversion
of convertible indebtedness that is described in the Registration Statement, the
General Disclosure Package and the Prospectus and that is outstanding on the
date of this Agreement.

(l)To supply the Placement Agents with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Shares under the Securities Act or the Registration
Statement, any Preliminary Prospectus or the Prospectus, or any amendment or
supplement thereto or document incorporated by reference therein.

(m)Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agents is notified), without the prior
written consent of the Placement Agents, unless in the judgment of the Company
and its counsel, and after notification to the Placement Agents, such press
release or communication is required by law or applicable stock exchange rules.

(n)Until the Placement Agents shall have notified the Company of the completion
of the offering of the Shares, that the Company will not, and will cause its
affiliated purchasers (as defined in Regulation M under the Exchange Act) not
to, either alone or with one or more other persons, bid for or purchase, for any
account in which it or any of its affiliated purchasers has a beneficial
interest, any shares of Common Stock, or attempt to induce any person to
purchase any shares of Common Stock; and not to, and to cause its affiliated
purchasers not to, make bids or purchase for the purpose of creating actual, or
apparent, active trading in or of raising the price of the shares of Common
Stock.

(o)Not to take any action prior to the Closing Date which would require the
Prospectus to be amended or supplemented pursuant to Section 5(c).

(p)To list the Shares and shares of Common Stock issuable upon exercise of the
Warrants on the Nasdaq Capital Market and to use commercially reasonable efforts
to maintain the listing of the Common Stock on the Nasdaq Capital Market for at
least two years following the date hereof.

 

8

 

 

--------------------------------------------------------------------------------

 

(q)To use its commercially reasonable efforts to assist the Placement Agents
with any filings with FINRA and obtaining clearance from FINRA as to the amount
of compensation allowable or payable to the Placement Agents and to advise the
Placement Agents if it is aware that any 5% or greater stockholder of the
Company becomes an affiliate or associated person of a FINRA member
participating in the distribution of the Company’s securities.

(r)To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in each of the Registration
Statement, the General Disclosure Package and the Prospectus under the caption
“Use of Proceeds”;

(s)To comply in all material respects, and to use its commercially reasonable
efforts to cause the Company’s directors and officers, in their capacities as
such, to comply in all material respects with all effective applicable
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
thereunder applicable to the Company;

(t)To use its commercially reasonable efforts to do and perform all things
required to be done or performed under this Agreement by the Company prior to
the Closing Date and to satisfy all conditions precedent to the delivery of the
Securities; and

(u)If the Securities are sold in accordance with the terms of this Agreement and
the Securities Purchase Agreement, the Placement Agents shall have a right of
first refusal (the “Right of First Refusal”), for a period of twelve (12) months
after the Closing Date, to act as co-managers or co-placement agents for any and
all future public and private equity offerings (each, a “Subject Transaction”)
of the Company, or any successor to or subsidiary of the Company, on terms and
conditions customary for such Subject Transactions. The Placement Agents shall
be entitled to a minimum of 30% of the economics in the aggregate, which shall
be split equally between the Placement Agents for each such Subject Transaction;
provided, however, that the Right of First Refusal shall not apply to sales of
Common Stock by the Company pursuant to the Equity Distribution Agreement, dated
June 20, 2016, by and between the Company and Maxim Group LLC (the “ATM
Agreement”), or the issuance of shares of Common Stock to PoC Capital, LLC
pursuant to the Company’s agreement with PoC Capital, LLC whereby PoC Capital,
LLC has agreed to fund up to $1,800,000 in the Company’s study costs associated
with certain clinical studies.

6.PAYMENT OF EXPENSES. The Company covenants and agrees with the Placement
Agents that the Company will pay all fees, disbursements and expenses in
connection with the transactions contemplated hereby, including, without
limitation:  (i) the Company’s legal and accounting fees and disbursements; (ii)
the costs of preparing, printing, mailing and delivering the Registration
Statement, the preliminary and final prospectus contained therein and amendments
thereto, post-effective amendments and supplements thereto, the Placement Agents
Agreement, the Securities Purchase Agreement and related documents (all in such
quantities as Maxim may reasonably require); (iii) preparing and printing stock
certificates; (iv) the Company’s costs of any “due diligence” meetings; (v) all
filing fees (including SEC filing fees) and communication expenses relating to
the registration of the Shares; (vi) FINRA Public Offering System filing fees
associated with the review of the Offering by FINRA; (vii) costs and expenses of
qualifying the Offering under the “blue sky” laws of such states as Maxim may
reasonably designate; (viii) transfer taxes, if any, payable upon the transfer
of Securities from the Company to the Purchasers; (ix) all other reasonable and
documented travel and other out-of-pocket expenses actually incurred, including
the reasonable, actual and documented fees of the Placement Agents’ legal
counsel incurred in connection with the transactions contemplated hereby, in any
event not to exceed $30,000 in the aggregate; and (x) the fees and expenses of
the transfer agent and registrar for the Shares.  

7.CONDITIONS TO THE OBLIGATIONS OF THE PLACEMENT AGENTS AND THE PURCHASERS, AND
THE SALE OF THE SECURITIES. The respective obligations of the Placement Agents
hereunder and the Purchasers under the Securities Purchase Agreement, and the
Closing of the sale of the Securities, are subject to the accuracy, when made
and as of the Applicable Time and on the Closing Date, of the representations
and warranties of the Company contained herein, to the accuracy of the
statements of the Company made in any certificates pursuant to the provisions
hereof, to the performance by the Company of its obligations hereunder, and to
each of the following additional terms and conditions:

 

9

 

 

--------------------------------------------------------------------------------

 

(a)No stop order suspending the effectiveness of the Registration Statement or
any part thereof, preventing or suspending the use of any Base Prospectus, any
Preliminary Prospectus, any Pricing Prospectus, the Prospectus or any Permitted
Free Writing Prospectus or any part thereof shall have been issued and no
proceedings for that purpose or pursuant to Section 8A under the Securities Act
shall have been initiated or threatened by the Commission, and all requests for
additional information on the part of the Commission (to be included or
incorporated by reference in the Registration Statement or the Prospectus or
otherwise) shall have been complied with to the reasonable satisfaction of the
Placement Agents; the Rule 462(b) Registration Statement, if any, each Issuer
Free Writing Prospectus, if any, and the Prospectus shall have been filed with
the Commission within the applicable time period prescribed for such filing by,
and in compliance with, the Rules and Regulations and in accordance with Section
5(a) and the Rule 462(b) Registration Statement, if any, shall have become
effective immediately upon its filing with the Commission; and FINRA shall have
raised no objection to the fairness and reasonableness of the terms of this
Agreement or the transactions contemplated hereby.

(b)The Placement Agents shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement or any amendment
or supplement thereto contains an untrue statement of a fact which, in the
opinion of counsel for the Placement Agents, is material or omits to state any
fact which, in the opinion of such counsel, is material and is required to be
stated therein or is necessary to make the statements therein not misleading, or
that the General Disclosure Package, any Issuer Free Writing Prospectus or the
Prospectus or any amendment or supplement thereto contains an untrue statement
of fact which, in the opinion of such counsel, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary in
order to make the statements, in the light of the circumstances in which they
were made, not misleading.

(c)All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of this Agreement, the Securities
Purchase Agreement, the Shares, the Warrants, the Registration Statement, the
General Disclosure Package, each Issuer Free Writing Prospectus, if any, and the
Prospectus and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agents, and the Company shall
have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

(d)Paul Hastings LLP shall have furnished to the Placement Agents such counsel’s
written opinion and negative assurance statement, as counsel to the Company,
addressed to the Placement Agents and dated the Closing Date, substantially to
the effect set forth in Schedule C attached hereto, and Knobbe, Martens, Olson &
Bear, LLP, shall have furnished to the Placement Agents such counsel’s written
opinion with respect to intellectual property matters substantially to the
effect as set forth in Schedule D.

(e)The Placement Agents shall have received from Marcum LLP, a letter, addressed
to the Placement Agents, executed and dated on the Closing Date, in form and
substance reasonably satisfactory to the Placement Agents (i) confirming that
they are an independent registered accounting firm with respect to the Company
and any Subsidiary within the meaning of the Securities Act and the Rules and
Regulations and Public Company Accounting Oversight Board and (ii) stating the
conclusions and findings of such firm, of the type ordinarily included in
accountants’ “comfort letters” to placement agents of offerings of the type
contemplated by this Agreement, with respect to the financial statements and
certain financial information contained or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus.

(f)The Company shall have furnished to the Placement Agents a certificate, dated
the Closing Date, of its Chief Executive Officer, its President or a Vice
President and its Chief Financial Officer stating that (i) such officers have
carefully examined the Registration Statement, the General Disclosure Package,
any Permitted Free Writing Prospectus and the Prospectus and, in their opinion,
the Registration Statement and each amendment thereto at the Applicable Time and
as of the date of this Agreement and as of the Closing Date, did not include any
untrue statement of a material fact and did not omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and the General Disclosure Package as of the Applicable Time and as
of the Closing Date, any Permitted Free Writing Prospectus as of its date and as
of the Closing Date, and the Prospectus and each amendment or supplement thereto
as of the respective date thereof and as of the Closing Date, did not include
any untrue statement of a material fact and did not omit to state a material

 

10

 

 

--------------------------------------------------------------------------------

 

fact necessary in order to make the statements therein, in the light of the
circumstances in which they were made, not misleading, (ii) since the effective
date of the Registration Statement, no event has occurred which should have been
set forth in a supplement or amendment to the Registration Statement, the
General Disclosure Package or the Prospectus, (iii) to their knowledge after
reasonable investigation, as of the Closing Date, the representations and
warranties of the Company in this Agreement are true and correct and the Company
has complied with all agreements and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date, and (iv) there
has not been, subsequent to the date of the most recent audited financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus, any material adverse change
in the financial position or results of operations of the Company or any
Subsidiary, or any change or development that, singularly or in the aggregate,
would involve a material adverse change or a prospective material adverse
change, in or affecting the condition (financial or otherwise), results of
operations, business or assets of the Company or any Subsidiary, except as set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus.

(g)The Placement Agents shall have received a certificate of the Company signed
by the Secretary of the Company, dated the Closing Date, certifying: (i) that
the Certificate of Incorporation and the By-laws of the Company are true and
complete, have not been modified and are in full force and effect; (ii) that the
resolutions of the Company’s Board of Directors relating to the Offering
contemplated by this Agreement and the Securities Purchase Agreement are in full
force and effect and have not been modified; and (iii) as to the incumbency of
the officers of the Company. The documents referred to in such certificate shall
be attached to such certificate.

(h)Since the date of the latest audited financial statements included in the
Registration Statement, the General Disclosure Package and the Prospectus or
incorporated by reference therein as of the date hereof, (i) neither the Company
nor any Subsidiary shall have sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, and (ii) there shall not have
been any change in the capital stock (other than cancellation of stock options
or grants or exercises of stock options or issuance of restricted Common Stock
or restricted stock units pursuant to employee stock option or purchase plans or
issuances of Common Stock pursuant to the ATM Agreement) or long-term debt of
the Company or any Subsidiary, or any change, or any development involving a
prospective change, in or affecting the business, management, financial
position, stockholders’ equity or results of operations of the Company,
otherwise than as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus, the effect of which, in any such case
described in clause (i) or (ii) of this paragraph (h) is, in the judgment of the
Placement Agents, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Securities on the terms
and in the manner contemplated in the General Disclosure Package.

(i)The Placement Agents shall have received a certificate of good standing from
the Secretary of State of the State of Delaware with respect to the Company.

(j)No action shall have been taken and no law, statute, rule, regulation or
order shall have been enacted, adopted or issued by any governmental agency or
body which would prevent the issuance or sale of the Securities or materially
and adversely affect the business or operations of the Company or any
Subsidiary; and no injunction, restraining order or order of any other nature by
any federal or state court of competent jurisdiction shall have been issued
which would prevent the issuance or sale of the Securities or materially and
adversely affect the business or operations of the Company or any Subsidiary.

(k)Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange or the NASDAQ Stock Market or in the over-the-counter
market, or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or materially limited, or
minimum or maximum prices or maximum range for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or market or by any other regulatory body or governmental authority
having jurisdiction, (ii) a banking moratorium shall have been declared by
Federal or state authorities or a material disruption has occurred in commercial
banking or securities settlement or clearance services in the United States,

 

11

 

 

--------------------------------------------------------------------------------

 

(iii) the United States shall have become engaged in hostilities, or the subject
of an act of terrorism, or there shall have been an outbreak of or escalation in
hostilities involving the United States, or there shall have been a declaration
of a national emergency or war by the United States or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions (or the effect of international conditions on the financial
markets in the United States shall be such) as to make it, in the reasonable
judgment of the Placement Agents, impracticable or inadvisable to proceed with
the sale or delivery of the Shares on the terms and in the manner contemplated
in the Registration Statement, the General Disclosure Package and the
Prospectus.

(l)The Company shall have entered into Securities Purchase Agreement with each
of the Purchasers and such agreement shall be in full force and effect.

(m)FINRA shall have raised no objection as to the amount of compensation
allowable or payable to the Placement Agents as described in the General
Disclosure Package, any Pricing Prospectus or any Preliminary Prospectus.

(n)(i) Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the Company’s latest audited financial statements included in
the Prospectus any loss or interference with its business from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Registration Statement, the General Disclosure
Package and the Prospectus, and (ii) since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus there shall not have been any change in the capital
stock or long-term debt of the Company or any of its Subsidiaries or any change,
or any development involving a prospective change, in or affecting the business,
management, financial position, stockholders’ equity or results of operations of
the Company or any of its Subsidiaries, otherwise than as set forth or
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus, the effect of which, in any such case described in clause (i) or
(ii), is in the reasonable judgment of the Placement Agents so material and
adverse as to make it impracticable to proceed with the public offering or the
delivery of the Shares on the Closing Date on the terms and in the manner
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus. As used in this paragraph, references to the Prospectus exclude
any amendments or supplements thereto subsequent to the date of this Agreement;

(o)Prior to the execution and delivery of this Agreement, the Company has
obtained and delivered to the Placement Agents executed lock-up agreements from
each of the Lock-Up Parties, substantially in the form of Exhibit C attached
hereto, in form and substance satisfactory to the Placement Agents; and

(p)That certain Common Stock Purchase Agreement, dated as of August 24, 2016, by
and between the Company and Aspire Capital Fund, LLC (the “Aspire Agreement”)
shall have been terminated.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agents.

8.INDEMNIFICATION AND CONTRIBUTION.

(a)The Company shall indemnify and hold harmless the Placement Agents, their
respective affiliates and each of their respective directors, officers, members,
employees, representatives and agents and each person, if any, who controls the
Placement Agents within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively the “Placement Agents Indemnified
Parties,” and each a “Placement Agents Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which the Placement Agents
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (A) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer
Free Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or
in any amendment or supplement thereto or document incorporated by reference
therein, (B) the omission or alleged omission to state in

 

12

 

 

--------------------------------------------------------------------------------

 

the Registration Statement, the Base Prospectus, any Preliminary Prospectus, any
Pricing Prospectus, any Issuer Free Writing Prospectus, any “issuer information”
filed or required to be filed pursuant to Rule 433(d) under the Rules and
Regulations, or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(C) any breach of the representations and warranties of the Company contained
herein or in the Securities Purchase Agreement or failure of the Company to
perform its obligations hereunder or thereunder or pursuant to any law, any act
or failure to act, or any alleged act or failure to act, by the Placement Agents
in connection with, or relating in any manner to, the Securities or the
Offering, and which is included as part of or referred to in any loss, claim,
damage, expense, liability, action, investigation or proceeding arising out of
or based upon matters covered by subclause (A), (B) or (C) above of this Section
8(a) (provided that the Company shall not be liable in the case of any matter
covered by this subclause (C) to the extent that it is determined in a final
judgment by a court of competent jurisdiction that such loss, claim, damage,
expense or liability resulted directly from any such act or failure to act
undertaken or omitted to be taken by the Placement Agents through its gross
negligence or willful misconduct), and shall reimburse the Placement Agents
Indemnified Party promptly upon demand for any reasonable legal fees or other
expenses reasonably incurred by that Placement Agents Indemnified Party in
connection with investigating, or preparing to defend, or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any such loss, claim, damage, expense, liability, action,
investigation or proceeding, as such fees and expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage, expense or liability arises out of or is
based upon an untrue statement or alleged untrue statement in, or omission or
alleged omission from the Registration Statement, the Base Prospectus, any
Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein
made in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Placement Agents specifically for use
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information (as defined in Section 17). This indemnity agreement is not
exclusive and will be in addition to any liability which the Company might
otherwise have and shall not limit any rights or remedies which may otherwise be
available at law or in equity to the Placement Agents Indemnified Parties.

(b)The Placement Agents shall indemnify and hold harmless the Company, its
affiliates and each its directors, officers, members, employees, representatives
and agents and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively the “Company Indemnified Parties” and each a “Company Indemnified
Party”) against any loss, claim, damage, expense or liability whatsoever (or any
action, investigation or proceeding in respect thereof), joint or several, to
which such Company Indemnified Party may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, expense, liability,
action, investigation or proceeding arises out of or is based upon (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Base Prospectus, any Preliminary Prospectus, any
Pricing Prospectus, any Issuer Free Writing Prospectus, any “issuer information”
filed or required to be filed pursuant to Rule 433(d) under the Rules and
Regulations, or the Prospectus, or in any amendment or supplement thereto or
document incorporated by reference therein, or (ii) the omission or alleged
omission to state in the Registration Statement, the Base Prospectus, any
Preliminary Prospectus, any Pricing Prospectus, any Issuer Free Writing
Prospectus, any “issuer information” filed or required to be filed pursuant to
Rule 433(d) under the Rules and Regulations, or the Prospectus, or in any
amendment or supplement thereto or document incorporated by reference therein, a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Placement Agents specifically for use therein,
which information the parties hereto agree is limited to the Placement Agents’
Information as defined in Section 17 and shall reimburse the Company for any
legal or other expenses reasonably incurred by such party in connection with
investigating or preparing to defend or defending against or appearing as third
party witness in connection with any such loss, claim, damage, expense,
liability, action, investigation or proceeding, as such fees and expenses are
incurred. Notwithstanding the provisions of this Section 8(b) in no event shall
any indemnity by the Placement Agents under this Section 8(b) exceed the total
compensation received by the Placement Agents in accordance with Section 2(e).
This indemnity agreement is not exclusive and will be in addition to any
liability which the Placement Agents might otherwise have and shall not limit
any rights or remedies which may otherwise be available at law or in equity to
the Company Indemnified Parties.

 

13

 

 

--------------------------------------------------------------------------------

 

(c)Promptly after receipt by an indemnified party under this Section 8 of notice
of the commencement of any action, the indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party under this Section 8
notify such indemnifying party in writing of the commencement of that action;
provided, however, that the failure to notify the indemnifying party shall not
relieve it from any liability which it may have under this Section 8 except to
the extent it has been materially prejudiced by such failure; and, provided,
further, that the failure to notify an indemnifying party shall not relieve it
from any liability which it may have to an indemnified party otherwise than
under this Section 8. If any such action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under this Section 8 for any legal or
other expenses subsequently incurred by the indemnified party in connection with
the defense of such action other than reasonable costs of investigation;
provided, however, that any indemnified party shall have the right to employ
separate counsel in any such action and to participate in the defense of such
action but the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(a) or the Placement
Agents in the case of a claim for indemnification under Section 8(b), (ii) such
indemnified party shall have been advised by its counsel that there may be one
or more legal defenses available to it which are different from or additional to
those available to the indemnifying party, or (iii) the indemnifying party has
failed to assume the defense of such action and employ counsel reasonably
satisfactory to the indemnified party within a reasonable period of time after
notice of the commencement of the action or the indemnifying party does not
diligently defend the action after assumption of the defense, in which case, if
such indemnified party notifies the indemnifying party in writing that it elects
to employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of (or, in the
case of a failure to diligently defend the action after assumption of the
defense, to continue to defend) such action on behalf of such indemnified party
and the indemnifying party shall be responsible for legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
of such action; provided, however, that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties (in addition to any local counsel), which firm shall be designated in
writing by the Placement Agents if the indemnified parties under this Section 8
consist of the Placement Agents Indemnified Party or by the Company if the
indemnified parties under this Section 8 consist of any Company Indemnified
Parties. Subject to this Section 8(c), the amount payable by an indemnifying
party under this Section 8 shall include, but not be limited to, (x) reasonable
legal fees and expenses of counsel to the indemnified party and any other
expenses in investigating, or preparing to defend or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any action, investigation, proceeding or claim, and (y) all
amounts paid in settlement of any of the foregoing. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of judgment with respect to any pending or
threatened action or any claim whatsoever, in respect of which indemnification
or contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such




 

14

 

 

--------------------------------------------------------------------------------

 

indemnifying party shall have received notice of the terms of such settlement at
least thirty (30) days prior to such settlement being entered into and (iii)
such indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

(d)If the indemnification provided for in this Section 8 is unavailable or
insufficient to hold harmless an indemnified party under Section 8(a) or Section
8(b), then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid, payable or otherwise incurred
by such indemnified party as a result of such loss, claim, damage, expense or
liability (or any action, investigation or proceeding in respect thereof), as
incurred, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Placement Agents on the
other hand from the offering of the Securities, or (ii) if the allocation
provided by clause (i) of this Section 8(d) is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) of this Section 8(d) but also the relative fault of
the Company on the one hand and the Placement Agents on the other with respect
to the statements, omissions, acts or failures to act which resulted in such
loss, claim, damage, expense or liability (or any action, investigation or
proceeding in respect thereof) as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Placement Agents on the other with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Securities for which the Placement Agents have acted as placement agents
and that are purchased under the Securities Purchase Agreement (before deducting
expenses) received by the Company bear to the total Placement Fee received by
the Placement Agents in connection with the Offering. The relative fault of the
Company on the one hand and the Placement Agents on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agents on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by or
on behalf of the Placement Agents for use in the Registration Statement, the
Base Prospectus, any Preliminary Prospectus, any Pricing Prospectus, any Issuer
Free Writing Prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) under the Rules and Regulations, or the Prospectus, or
in any amendment or supplement thereto or document incorporated by reference
therein, consists solely of the Placement Agents’ Information as defined in
Section 17. The Company and the Placement Agents agree that it would not be just
and equitable if contributions pursuant to this Section 8(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage, expense, liability, action, investigation or proceeding referred to
above in this Section 8(d) shall be deemed to include, for purposes of this
Section 8(d), any reasonable legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. Notwithstanding the provisions
of this Section 8(d), neither of the Placement Agents shall be required to
contribute any amount in excess of the total compensation received by the
Placement Agents in accordance with Section 2(e) less the amount of any damages
which the Placement Agents has otherwise paid or become liable to pay by reason
of any untrue or alleged untrue statement, omission or alleged omission, act or
alleged act or failure to act or alleged failure to act. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

9.TERMINATION. The obligations of the Placement Agents and the Purchasers
hereunder and under the Securities Purchase Agreement may be terminated by the
Placement Agents in its absolute discretion by notice given to the Company prior
to delivery of and payment for the Securities if, prior to that time, (i) any of
the conditions to closing in Section 7 (other than actions to be taken at
Closing) shall not have been satisfied in full and shall not have been expressly
waived in writing by the Placement Agents, (ii) any of the events described in
Section 7(a), (b), (h), (j) or (k) shall have occurred or (iii) the Purchasers
shall decline to purchase the Securities for any reason permitted under this
Agreement or the Securities Purchase Agreement.

10.REIMBURSEMENT OF PLACEMENT AGENTS’ EXPENSES. Notwithstanding anything to the
contrary in this Agreement, if (a) this Agreement shall have been terminated
pursuant to Section 9, (b) the Company shall fail to tender the Securities for
delivery to the Purchasers for any reason not permitted under this Agreement,

 

15

 

 

--------------------------------------------------------------------------------

 

(c) the Purchasers shall decline to purchase the Securities for any reason
permitted under this Agreement or (d) the sale of the Securities is not
consummated because any condition to the obligations of the Placement Agents set
forth herein is not satisfied or because of the refusal, inability or failure on
the part of the Company to perform any agreement herein or to satisfy any
condition or to comply with the provisions hereof, then subject to the
limitations set forth in Section 6, the Company shall reimburse the Placement
Agents for the actual, reasonable, documented and accountable fees and expenses
of the Placement Agents’ counsel and for such other out-of-pocket expenses as
shall have been reasonably incurred by them in connection with this Agreement
and the proposed purchase of the Securities, which shall not exceed $25,000 in
the aggregate.

11.ABSENCE OF FIDUCIARY RELATIONSHIP. The Company acknowledges and agrees that:

(a)the responsibility of the Placement Agents to the Company is solely
contractual in nature, the Placement Agents have been retained solely to act as
Placement Agents in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and the Placement Agents have been
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agents have advised or is advising the
Company on other matters;

(b)the price of the Securities set forth in this Agreement was established by
the Company following discussions and arms-length negotiations with the
Placement Agents and the Purchasers, and the Company is capable of evaluating
and understanding, and understands and accepts, the terms, risks and conditions
of the transactions contemplated by this Agreement;

(c)it has been advised that the Placement Agents and their respective affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Placement Agents do not have any
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; and

(d)it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agents for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agents shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.

12.SUCCESSORS; PERSONS ENTITLED TO BENEFIT OF AGREEMENT. This Agreement shall
inure to the benefit of and be binding upon the Placement Agents, the Company,
and their respective successors and assigns. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person (including
the Purchasers), other than the persons mentioned in the preceding sentences,
any legal or equitable right, remedy or claim under or in respect of this
Agreement, or any provisions herein contained, this Agreement and all conditions
and provisions hereof being intended to be and being for the sole and exclusive
benefit of such persons and for the benefit of no other person; except that the
representations, warranties, covenants, agreements and indemnities of the
Company contained in this Agreement shall also be for the benefit of the
Placement Agents Indemnified Parties and the indemnities of the Placement Agents
shall be for the benefit of the Company Indemnified Parties. It is understood
that the responsibility of the Placement Agents to the Company is solely
contractual in nature and the Placement Agents do not owe the Company, or any
other party, any fiduciary duty as a result of this Agreement.

13.SURVIVAL OF INDEMNITIES, REPRESENTATIONS, WARRANTIES, ETC. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agents, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agents, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Sections 9 or 10, the indemnity and contribution
agreements contained in Section 8 and the covenants, representations, warranties
set forth in this Agreement shall not terminate and shall remain in full force
and effect at all times.

 

16

 

 

--------------------------------------------------------------------------------

 

14.NOTICES. All statements, requests, notices and agreements hereunder shall be
in writing, and:

(a)if to the Placement Agents, shall be delivered or sent by mail, telex,
facsimile transmission or overnight courier to Maxim Group, LLC, 405 Lexington
Avenue, New York, NY 10174, Attention: James Siegel, with a copy (which shall
not constitute notice) to: Loeb & Loeb LLP, 345 Park Avenue, New York, New York
10154, Attention: Mitchell S. Nussbaum, Esq. (212) 407-4990; and

(b)if to the Company, shall be delivered or sent by mail, telex, facsimile
transmission or overnight courier to Viking Therapeutics, Inc., 12340 El Camino
Real, Suite 250, San Diego, CA 92130, Attention: Chief Executive Officer, with a
copy (which shall not constitute notice) to: Paul Hastings LLP, with offices
located at 1117 S. California Avenue, Palo Alto, CA 94304, Attention: Jeffrey T.
Hartlin, Fax: (650) 320-1804.

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof, except that any such statement, request, notice or
agreement delivered or sent by email shall take effect at the time of
confirmation of receipt thereof by the recipient thereof.

15.DEFINITION OF CERTAIN TERMS. For purposes of this Agreement, “business day”
means any day on which The NASDAQ Stock Market LLC is open for trading.

16.GOVERNING LAW, AGENT FOR SERVICE AND JURISDICTION. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
including without limitation Section 5-1401 of the New York General Obligations
Law. No legal proceeding may be commenced, prosecuted or continued in any court
other than the courts of the State of New York located in the City and County of
New York or in the United States District Court for the Southern District of New
York, which courts shall have jurisdiction over the adjudication of such
matters, and the Company and the Placement Agents each hereby consents to the
jurisdiction of such courts and personal service with respect thereto. The
Company and each Placement Agents hereby consents to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agents. The Company and the Placement Agents each
hereby waive all right to trial by jury in any legal proceeding (whether based
upon contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The parties agree that a final judgment in any such legal proceeding
brought in any such court shall be conclusive and binding upon the Company and
the Placement Agents and may be enforced in any other courts in the jurisdiction
of which the parties are or may be subject, by suit upon such judgment.

17.PLACEMENT AGENTS’ INFORMATION. The parties hereto acknowledge and agree that,
for all purposes of this Agreement, the “Placement Agents’ Information” consists
solely of the following information in the Prospectus: the information in the
second sentence of the first paragraph under the heading “Plan of Distribution.”

18.PARTIAL UNENFORCEABILITY. The invalidity or unenforceability of any section,
paragraph, clause or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph, clause or provision hereof.
If any section, paragraph, clause or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable.

19.GENERAL. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The Section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Placement Agents.

 

17

 

 

--------------------------------------------------------------------------------

 

20.COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument and such signatures may be
delivered by facsimile or other electronic transmission.

[Signature Page Follows]

 

 

18

 

 

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

 

 

Very truly yours,

 

 

VIKING THERAPEUTICS, INC.

 

 

 

 

 

By: : /s/ Brian Lian, Ph.D.

 

Name: Brian Lian, Ph.D.

 

Title: President & Chief Executive Officer

 

 

 

Accepted as of the date first above written:

MAXIM GROUP, LLC

 

 

 

By: /s/ Clifford A. Teller

Name: Clifford A. Teller

 

Title: Executive Managing Director

Head of Investment Banking

 

 

ROTH CAPITAL PARTNERS, LLC




By: /s/ Eric B. Cheng
Name: Eric B. Cheng
Title: Managing Director, Head of Healthcare Investment Banking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

General Use Free Writing Prospectuses

None

 

 

 

Schedule A-1

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

List of Persons and Entities Subject to Lock-up

Brian Lian, Ph.D.

Michael Morneau

Matthew W. Foehr

Lawson Macartney, DVM, Ph.D.

J. Matthew Singleton

Stephen W. Webster

Ligand Pharmaceuticals Incorporated

 

 

Schedule B-1

 

 

--------------------------------------------------------------------------------

EXHIBIT C

Form of Lock Up Agreement

 

MAXIM GROUP LLC
405 Lexington Avenue
New York, NY 10174

ROTH CAPITAL PARTNERS, LLC

888 San Clemente Drive

Newport Beach, CA 92660

As Placement Agents

Ladies and Gentlemen:

The undersigned, a holder of common stock, par value $0.00001 per share (“Common
Stock”), or rights to acquire Common Stock, of Viking Therapeutics, Inc., a
Delaware corporation (the “Company”) understands that you, as placement agents
(the “Placement Agents”), propose to enter into an Placement Agent Agreement
(the “Agreement”) with the Company, providing for the public offering of Common
Stock (the “Shares”) pursuant to registration statement number 333-212134 and
the private offering of warrants to purchase shares of Common Stock (the
“Warrants”, and together with the Shares, the “Securities”) (the “Offerings”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Agreement.

In consideration of the Placement Agents to enter into the Agreement and to
proceed with the Offerings of the Securities, and for other good and valuable
consideration receipt of which is hereby acknowledged, the undersigned hereby
agrees for the benefit of the Company, the Placement Agents, without the prior
written consent of the Placement Agents, the undersigned will not, during the
period ending 90 days (the “Lock-Up Period”) after the date of the final
prospectus supplement relating to the offering of the Shares (the “Effective
Date”), directly or indirectly, unless otherwise provided herein, (a) offer,
sell, agree to offer or sell, solicit offers to purchase, grant any call option
or purchase any put option with respect to, pledge, borrow or otherwise dispose
(each a “Transfer”) of any Relevant Security (as defined below), or (b)
establish or increase any “put equivalent position” or liquidate or decrease any
“call equivalent position” (in each case within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) with respect to any Relevant Security, or otherwise
enter into any swap, derivative or other transaction or arrangement that
Transfers to another, in whole or in part, any economic consequence of ownership
of a Relevant Security, whether or not such transaction is to be settled by
delivery of Relevant Securities, other securities, cash or other consideration.
As used herein, the term “Relevant Security” means any shares of Common Stock,
warrant or option to purchase Common Stock or other security of the Company that
is convertible into, or exercisable or exchangeable for Common Stock or equity
securities of the Company, in each case that are owned by the undersigned on the
Effective Date or acquired by the undersigned during the Lock-Up Period.

In addition, the undersigned hereby agrees that, without the prior written
consent of the Placement Agents, during the Lock-Up Period and except with
respect to the rights of the undersigned to participate in the Offerings, the
undersigned will not: (i) file or participate in the filing with the Securities
and Exchange Commission of any registration statement, or circulate or
participate in the circulation of any preliminary or final prospectus or other
disclosure document with respect to any proposed offering or sale of a Relevant
Security and (ii) exercise any rights the undersigned may have to require
registration with the Securities and Exchange Commission of any proposed
offering or sale of a Relevant Security.

In addition, to the extent the Company ceases to be an “Emerging Growth Company”
at any time prior to the expiration of the Lock-Up Period and if: (i) the
Company issues an earnings release or material news or a material event relating
to the Company occurs during the last seventeen (17) days of the Lock-Up Period,
or (ii)

 

Exhibit C-1

 

 

--------------------------------------------------------------------------------

prior to the expiration of the Lock-Up Period, the Company announces that it
will release earnings results during the sixteen (16)-day period beginning on
the last day of the Lock-Up Period, the restrictions imposed by this lock-up
agreement shall continue to apply until the expiration of the eighteen (18)-day
period beginning on the issuance of the earnings release or the occurrence of
the material news or material event, as applicable, unless the Placement Agents
waive, in writing, such extension or the undersigned receives prior written
confirmation from the Placement Agents or the Company that the restrictions
imposed herein have expired.

In furtherance of the undersigned’s obligations hereunder, the undersigned
hereby authorizes the Company during the Lock-Up Period to cause any transfer
agent for the Relevant Securities to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to,
Relevant Securities for which the undersigned is the record holder and the
transfer of which would be a violation of this lock-up agreement and, in the
case of Relevant Securities for which the undersigned is the beneficial but not
the record holder, agrees during the Lock-Up Period to cause the record holder
to cause the relevant transfer agent to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to, such
Relevant Securities to the extent such transfer would be violation of this
lock-up agreement.

Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
Relevant Securities (i) as a bona fide gift or gifts, (ii) for bona fide
financial and estate planning purposes, including, but not limited to, transfers
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, (iii) if the undersigned is a corporation,
partnership, limited liability company, trust or other business entity (1) to
another corporation, partnership, limited liability company, trust or other
business entity that is a direct or indirect affiliate (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended) of the undersigned or
(2) to limited partners, limited liability company members or stockholders of
the undersigned, (iv) if the undersigned is a trust, to the beneficiary of such
trust, (v) by testate succession or intestate succession, (vi) by operation of
law, such as pursuant to a qualified domestic order or in connection with a
divorce decree or settlement, provided, in the case of clauses (i)‑(vi), that
such transfer shall not involve a disposition for value and the transferee
agrees in writing with the Placement Agents and the Company to be bound by the
terms of this lock-up agreement, (vii) to the Company pursuant to any
contractual arrangement that provides for the repurchase of the undersigned’s
Common Stock or such other securities by the Company or in connection with the
termination of the undersigned’s employment or other service relationship with
the Company, (viii) pursuant to a bona fide third party tender offer, merger,
consolidation or other similar transaction made to all holders of the Company’s
capital stock involving a change of control of the Company; provided that in the
event that the tender offer, merger, consolidation or other such transaction is
not completed, the undersigned’s Common Stock shall remain subject to the
restrictions set forth herein; and provided further that the consideration per
share of Common Stock paid in such transaction shall be no less than the public
offering price per Share paid in the Offerings, (ix) to the Company as
forfeitures to satisfy tax withholding obligations of the undersigned in
connection with the vesting or exercise of equity awards pursuant to the
Company’s equity incentive plan or outstanding warrants; provided that any
Relevant Securities acquired in connection with such vesting or exercise of
equity awards or warrants described in this clause (ix) shall be subject to the
restrictions set forth in this lock-up agreement, or (x) to the Company,
pursuant to a net exercise or cashless exercise by the undersigned of
outstanding equity awards pursuant to the Company’s equity incentive plan or
outstanding warrants; provided that any Relevant Securities acquired upon the
net exercise or cashless exercise of equity awards described in this clause
(x) shall be subject to the restrictions set forth in this lock-up agreement;
and provided further that in the case of clauses (ix) or (x), any report filed
by the undersigned in connection with such transactions under Section 16(a) of
the Exchange Act shall include a statement in such report to the effect that the
purpose of such transfer was either (1) to cover tax withholding obligations of
the undersigned in connection with such vesting or exercise, or (2) in
connection with a cashless or net exercise of equity awards. For purposes of
this lock-up agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to the Company’s equity incentive plans (whether
on a cash or cashless basis) or the conversion or redemption of outstanding
convertible securities, provided that such restrictions shall apply to any of
the Relevant Securities issued upon such exercise, conversion or redemption, as
the case may be, (ii) the establishment or modification of any contract,
instruction or plan (a “Plan”) that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) under the Securities Exchange Act of 1934, as amended;
provided that no sales of the undersigned’s Relevant Securities shall be made
pursuant to such a Plan prior to the expiration of the Lock-Up Period (as such
may have been extended

 

Exhibit C-2

 

 

--------------------------------------------------------------------------------

pursuant to the provisions hereof), or (iii) transfers of the Relevant
Securities to the Company in transactions exempt from Section 16(b) of the
Exchange Act, provided that no filing by any party under Section 16(a) of the
Exchange Act shall be required or shall be made voluntarily in connection with
such transfer.

If the undersigned is an officer or director of the Company, the undersigned
acknowledges that the Company has agreed in the Agreement to announce the
impending release or waiver by press release through a major news service at
least two (2) business days before the effective date of the release or
waiver.  Any release or waiver granted by the Placement Agents hereunder to any
such officer or director shall only be effective two (2) business days after the
publication date of such press release.  The provisions of this paragraph will
not apply if (a) the release or waiver is effected solely to permit a transfer
not for consideration and (b) the transferee has agreed in writing to be bound
by the same terms described in this lock-up agreement to the extent and for the
duration that such terms remain in effect at the time of the transfer.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this lock-up agreement and that this lock-up
agreement constitutes the legal, valid and binding obligation of the
undersigned, enforceable in accordance with its terms. Upon request, the
undersigned will execute any additional documents necessary in connection with
enforcement hereof. Any obligations of the undersigned shall be binding upon the
successors and assigns of the undersigned from the date first above written.

The undersigned understands that, if the Agreement does not become effective,
the Company or the Placement Agents inform the other that they do not intend to
proceed with the Offerings, or if the Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Securities to be sold thereunder, the
undersigned shall be released from all obligations under this lock-up agreement.

The undersigned, whether or not participating in the Offerings, understands that
the Placement Agents are entering into the Agreement and proceeding with the
Offerings in reliance upon this lock-up agreement.

This lock-up agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof. Delivery of a signed copy of this lock-up agreement by facsimile or
e-mail/.pdf transmission shall be effective as delivery of the original hereof.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

(Name - Please Print)

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Name of Signatory, in the case of entities - Please Print)

 

 

 

 

 




 

Exhibit C-3

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

(Title of Signatory, in the case of entities - Please Print)

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-4

 

 